             Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 1 of 11



                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

THE CITY OF PRAGUE,                             )
OKLAHOMA et al.,                                )
                                                )
          Plaintiffs,                           )
                                                )
v.                                              )   Case No. CIV-19-89-G
                                                )
CAH ACQUISITION COMPANY 7,                      )
LLC, et al.,                                    )
                                                )
          Defendants.                           )

                                            ORDER

          Now before the Court is Plaintiffs’1 Motion for Civil Contempt (Doc. No. 31) and

Supplement thereto (Doc. No. 41), seeking to hold the “Hospital Defendants”2 in contempt

of the Court’s Temporary Restraining Orders (“TROs” (Doc. Nos. 24, 40)). The Hospital

Defendants have filed a Response (Doc. No. 46), and a hearing on the matter was held

before the undersigned on March 5, 2019. Having considered the parties’ argument and

the evidence in the record, the Court GRANTS IN PART AND DENIES IN PART

Plaintiffs’ Motion and finds certain Defendants to be in civil contempt.

     I.      Background

          The basic background facts are not disputed by the parties. Plaintiff City of Prague,

Oklahoma, owns the real property upon which Prague Community Hospital (the



1
    (1) The City of Prague, Oklahoma; and (2) Prague Public Works Authority.
2
  (1) CAH Acquisition Company 7, LLC (“CAH 7”); (2) Empower H.M.S (“Empower”);
(3) Jorge A. Perez; (4) Rural Community Hospitals of America, LLC (“RHCA”); and (5)
HMC/CAH Consolidated, Inc.
           Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 2 of 11



“Hospital”) sits and the building within which the Hospital is located. Since 2008,

Plaintiffs have contracted with CAH 7 in order for CAH 7 to purchase Hospital assets and

operate the Hospital as a licensed critical-access hospital. On December 31, 2013,

Plaintiffs executed the most recent Lease Agreement with CAH 7; the lease signed therein

expired on December 31, 2018. See Pet. (Doc. No. 1-7) at 5; Lease Agreement (Doc. No.

30-1).

         CAH 7 is a Delaware limited liability company with two members: HMC/CAH

Consolidated, Inc. (“HMC”), and Health Acquisition Company, LLC (“HAC”). Doc. No.

4. HMC is named as a Defendant in this lawsuit but has not answered Plaintiffs’ pleading

or otherwise appeared in this Court. See Order on Defs.’ Errata (Doc. No. 49).3 HAC is

not a party to this lawsuit. CAH 7 is indebted to its lender on a note owned and held by

HAC. Doc. No. 29, at 8; Nusbaum Aff. ¶ 7 (Doc. No. 29-1). Defendant Jorge Perez and

Mr. Paul Nusbaum are members of HAC. Doc. No. 4.

         Empower is the management company that operates CAH 7, including its human

resources and accounting activities. See Doc. No. 19, at 2; Defs.’ Resp. at 8; Perez Aff. ¶¶

5, 9. Mr. Perez is a member and CEO of Empower. Doc. No. 5; Perez Aff. ¶ 3 (offered at

hearing). RCHA was the management entity for the Hospital prior to Empower taking over

that task in April 2017. Defs.’ Resp. at 7-8; Doc. No. 46-5; Doc. No. 46-6; Perez Aff. ¶ 4.4

Mr. Nusbaum is a member of RCHA. Doc. No. 6.


3
 Accordingly, as there is no indication in the record that HMC actively disregarded or was
even aware of the Court’s TROs, the Court declines to hold HMC in contempt at this time.
4
 At the March 5, 2019 hearing, local counsel for RCHA, accompanied by Mr. Nusbaum,
argued that RCHA should not be held in contempt because RCHA no longer actively

                                             2
          Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 3 of 11



       Plaintiffs filed this lawsuit in state court on January 15, 2019, alleging that Hospital

Defendants were breaching their Lease Agreement and causing irreparable harm by, among

other things, failing to properly manage the Hospital, and asking that Hospital Defendants

be restrained from terminating the provision of their services or taking any funds received

that were related to the Hospital. See Pet. at 1-15. The state court entered Plaintiffs’

requested TRO on January 16, 2019.

       The lawsuit was removed to this federal court on January 31, 2019. Doc. Nos. 1, 1-

12. After removal, Plaintiffs reurged their pending state-court requests for entry of an order

of injunctive relief and for appointment of a receiver to assume operation of the Hospital.

Doc. Nos. 12-1, 13-1.

       On February 6, 2019, this Court engaged in a telephone conference with counsel

for: (i) Plaintiffs; (ii) Defendants CAH 7, Empower, Mr. Perez, and RCHA (collectively,

“the Managing Defendants”); and (iii) nominal Defendant WCS Corporation, Inc.,

Successor-by-Merger to CPP Wound Care #24 (“WCS”). Doc. No. 21. The following

day, the Court entered its Initial TRO (Doc. No. 24), which memorialized all relevant

parties’ agreement to maintaining the terms of the TRO that had been issued by the state

court, with some modifications.5 The Initial TRO prescribed:


manages the Hospital. See also Doc. No. 46, at 7-8; Doc. No. 46-5; Perez Aff. ¶ 4.
Although Plaintiffs’ counsel disputed this assertion, Plaintiffs provided no testimony or
evidence to contradict the evidence in the record reflecting that RHCA transferred its
management duties to Empower in April 2017. At the hearing, Plaintiffs also waived any
hearsay objection to the Court’s consideration of Mr. Perez’s affidavit. Accordingly, the
Court declines to find that RHCA is in civil contempt at this juncture.
5
 Although the TRO issued by the state court remained in effect until this Court’s
modification was entered on February 7, 2019, see 28 U.S.C. § 1450, the Court limits its

                                              3
          Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 4 of 11



       IT IS ORDERED that the Hospital Defendants, as well as their affiliates,
       officers, agents, employees, and assigns, are barred and enjoined: (i) from
       terminating or curtailing the existing services they are providing to Plaintiffs,
       to the Prague Community Hospital, and to the community; and (ii) from
       taking, using, or dissipating any funds received or to be received related to
       the operation of the Prague Community Hospital, including, but not limited
       to, those paid or payable by the Medicare and Medicaid programs and other
       payors, and instead are required to operate the Prague Community Hospital
       in the normal course of business until further order of the Court.

       IT IS FURTHER ORDERED that the Hospital Defendants shall ensure that
       a daily written report of the income and expenses of Prague Community
       Hospital is provided to Plaintiffs each day during the pendency of this Order.
       No payments shall be made by Prague Community Hospital by or through
       any Hospital Defendant to any owner, officer, agent, servant, employee, or
       attorney of any Hospital Defendant or of WCS Corp. during the pendency of
       this Order.

       IN ADDITION, all rights of Plaintiffs and the Hospital Defendants set forth
       in their Hospital Lease Agreement are reserved, and all deadlines therein
       continued, during the pendency of this Order.

       The terms of this Order shall remain in place until further order of the Court.
       See Fed. R. Civ. P. 65(b)(2), 65(d)(1).

Initial TRO at 1-2.

       On February 14, 2019, Plaintiffs filed their Motion for Contempt, alleging that

Hospital Defendants were violating the terms of the Initial TRO in several ways. See Pls.’

Mot. Contempt (Doc. No. 31). On February 19, 2019, the Court held a hearing on the

matter, at which counsel for Plaintiffs, the Managing Defendants, and WCS appeared.

Doc. No. 39. Pursuant to these attorneys’ express agreement and written provision of




contempt finding to compliance with the Initial TRO and the Extended TRO and declines
to issue a finding as to whether any Defendant violated the state court’s order.


                                              4
          Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 5 of 11



additional negotiated terms, the Court on that same day entered the Extended TRO, which

provides in relevant part:

       IT IS ORDERED that the Hospital Defendants, as well as their affiliates,
       officers, agents, employees, and assigns, are barred and enjoined: (i) from
       terminating or curtailing the existing services they are providing to Plaintiffs,
       to the Prague Community Hospital, and to the community; and (ii) from
       taking, using, or dissipating any funds received or to be received related to
       the operation of the Prague Community Hospital, including, but not limited
       to, those paid or payable by the Medicare and Medicaid programs and other
       payors, and instead are required to operate the Prague Community Hospital
       in the normal course of business until further order of the Court.

       IT IS FURTHER ORDERED that the Hospital Defendants shall ensure that
       a daily written report of the income and expenses of Prague Community
       Hospital is provided to Plaintiffs each day during the pendency of this Order.
       No payments shall be made by Prague Community Hospital by or through
       any Hospital Defendant to any owner, officer, agent, servant, employee, or
       attorney of any Hospital Defendant during the pendency of this Order.

       IN ADDITION, all rights of Plaintiffs and the Hospital Defendants set forth
       in their Hospital Lease Agreement are reserved, and all deadlines therein
       continued, during the pendency of this Order.

       Defendant CAH Acquisition Company 7, LLC, is to provide electronic bank
       viewing access to counsel for Plaintiffs on the US Bank account of CAH
       Acquisition Company 7, LLC.

       Defendant CAH Acquisition Company 7, LLC, shall take no steps to
       terminate its provider number with the Centers for Medicare & Medicaid
       Services (“CMS”).

       The parties shall attempt to obtain authorization for and complete the transfer
       of Prague Community Hospital’s CMS-provider number to the facility’s new
       management entity by February 26, 2019.

Extended TRO (Doc. No. 40) at 1-2. The Extended TRO expires by its own terms at 11:59

p.m. on Monday, March 11, 2019, unless otherwise ordered by the Court. See id. at 2.




                                              5
           Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 6 of 11



         On February 26, 2019, Plaintiffs filed a Supplement to their contempt motion,

alleging that Hospital Defendants were continuing to violate the Court’s orders in multiple

ways. Pls.’ Suppl. (Doc. No. 41). The following day, the Court held a conference by

telephone with all relevant counsel present. Doc. No. 42. During this conference, Plaintiffs

made an oral motion for the temporary appointment of a receiver over CAH 7. The Court

denied the motion but granted Plaintiffs leave to present additional evidence of any

proposed receiver’s qualifications. See Order (Doc. No. 43). Plaintiffs filed supplemental

evidence on March 1, 2019. Doc. No. 45. On March 4, 2019, the Court granted the oral

motion and ordered that Cohesive be appointed receiver over CAH 7 until further order of

the Court. See Order of Mar. 4, 2019 (Doc. No. 47).

         Defendants responded to the Motion for Contempt on March 4, 2019 (Doc. No. 46),

and the next day the Court held a hearing on various pending matters, including the

contempt motion. Again, counsel was present for Plaintiffs, the Managing Defendants,

and WCS. Doc. No. 48. At this hearing, both parties were given the opportunity to present

live testimony. Both parties declined and primarily relied upon their filings and the

argument of counsel, although a few documents, and one affidavit by Mr. Perez, were

offered to the Court.

   II.       Discussion

         “To prevail in a civil contempt proceeding, the plaintiff has the burden of proving,

by clear and convincing evidence, that a valid court order existed, that the defendant had

knowledge of the order, and that the defendant disobeyed the order.” Reliance Ins. Co. v.

Mast Constr. Co., 159 F.3d 1311, 1315 (10th Cir. 1998) (citation omitted). Once the


                                              6
         Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 7 of 11



plaintiff makes this showing, the burden shifts to the defendant “to show either that he had

complied with the order or that he could not comply with it.” United States v. Ford, 514

F.3d1047, 1051 (10th Cir. 2008).

       No Defendant has challenged the validity or specificity of the Court’s TROs under

Federal Rule of Civil Procedure 65 or otherwise. And the attorneys who represented CAH

7, Empower, and Mr. Perez at the time both participated in the parties’ negotiation of

proposed terms of the TROs, as discussed above, and were served with the TROs after

entry, see LCvR 5.4(c). Accordingly, the Court finds that Plaintiffs have met their burden

on these elements.

       With respect to disobeying the order, Plaintiffs allege that Hospital Defendants

violated the Court’s TROs in multiple ways. The Court need not address all of those

allegations and instead focuses upon Plaintiffs’ undisputed contentions that the relevant

Defendants: (1) provided only one written income-and-expense report to Plaintiffs; (2)

failed to provide access to the US Bank account; and (3) by at least February 27, 2019,

ceased to pay vendors, pay employees, and to otherwise manage the Hospital. See Pls.’

Mot. Contempt at 7-9; Pls.’ Suppl. at 7-11; Perez Aff. ¶¶ 6-8 (attesting that “Empower has

been unable to fulfill its obligations” or “to pay employees, vendors or otherwise operate

the hospital”); id. ¶ 10 (“After about February 7, 2019, hospital employees ceased

communicating with Empower.”); Defs.’ Resp. at 7 (“[S]ince sometime in February,

hospital employees . . . have had no communication with Empower.”).

       The Court concludes that each of these constitutes an act of noncompliance with its

orders. Both TROs required “a daily written report of the income and expenses” of the


                                             7
          Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 8 of 11



Hospital “each day during the pendency” of the relevant TRO. Initial TRO at 2; Extended

TRO at 1-2. And the Extended TRO required that Defendant CAH 7 “provide electronic

bank viewing access” on its US Bank account. Extended TRO at 2. And no matter what

the parties had in mind when they proposed to the Court that Hospital Defendants continue

to operate the Hospital “in the normal course of business,” Initial TRO at 2; Extended TRO

at 1, no reasonable definition of the phrase extends to the operators of a functioning hospital

essentially abandoning the facility, ceasing all contact with the facility’s employees, and

leaving its staff and patients to fend for themselves.

       The Court must next consider whether it was not possible for Defendants CAH 7,

Empower, and Mr. Perez to comply with its orders. See Ford, 514 F.3d at 1051. These

Defendants have offered no reasoned explanation for failing to provide daily written

reports or bank-account access as ordered, and so the Court concludes that Plaintiffs have

shown these Defendants’ failure to comply, or to even “be reasonably diligent” in

complying, with these aspects of the TROs. Bad Ass Coffee Co. of Haw., Inc. v. Bad Ass

Coffee Ltd. P’ship, 95 F. Supp. 2d 1252, 1256 (D. Utah 2000).

       With respect to operating “in the normal course of business,” Hospital Defendants

argue through counsel that they were unable to continue managing the Hospital after the

facility’s state license was transferred to an entity associated with Plaintiffs on February

15, 2019. Defs.’ Resp. at 5-7. They further argue that they were unable to continue to

operate the Hospital due to CAH 7’s and Empower’s accounts being “frozen.” Perez Aff.

¶¶ 7-8; Defs.’ Resp. at 7. Even assuming that Hospital Defendants had offered evidence

clearly establishing these events, and showing a reasoned connection between these events


                                              8
            Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 9 of 11



and the three relevant Defendants’ conduct with regard to the Hospital, which they have

not done, Defendants’ own belief regarding the effect of such incidents “is not a valid

defense or excuse that would absolve them from their willful and knowing violation” of

the Court’s orders. Cty. of Yadkin v. CAH Acquisitions Co. 10 LLC, No. 5:15-CV-229-BO,

2015 WL 12803656, at *3 (E.D.N.C. June 19, 2015). At no point did any Defendant seek

relief from the TROs or apprise the Court of an inability to comply with their terms, due to

constraints on their finances or otherwise. “Had circumstances existed such that it would

have been impossible for [Defendants CAH 7, Empower, and Mr. Perez] to operate the

hospital safely . . . , the proper course would have been to petition for relief from the

restraining order[s], not to merely disregard [them][.]” Id. Moreover, to the extent these

three Defendants attempt to avoid a contempt finding by focusing upon the perceived

shortcomings in Plaintiffs’ underlying legal claims, “a contempt proceeding does not open

to reconsideration the legal or factual basis of the order alleged to have been disobeyed and

thus become a retrial of the original controversy.” Maggio v. Zeitz, 333 U.S. 56, 69 (1948).

          Thus, the Court finds “that each of the justifications for non-compliance claimed by

[the three Defendants] are pretextual attempts to post-hoc rationalize their willful and

knowing violation of a valid court order.” Cty. of Yadkin, 2015 WL 12803656, at *4.

   III.      Finding of Contempt and Sanctions

          For the foregoing reasons, Plaintiffs have satisfied their burden to show by clear and

convincing evidence that Defendants CAH 7, Empower, and Mr. Perez have been in

knowing violation of the Initial TRO and the Extended TRO, both issued by this Court.

See F.T.C. v. Kuykendall, 371 F.3d 745, 754 (10th Cir. 2004). The Court further finds that


                                                9
         Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 10 of 11



these three Defendants have not proffered sufficient justification for their noncompliance

and a finding of civil contempt is therefore appropriate. Plaintiffs’ Motion for Contempt

(Doc. No. 31) is therefore GRANTED IN PART and DENIED IN PART.

       In a civil contempt proceeding, damages are remedial in nature and “intended to

coerce compliance with a court’s order or to compensate plaintiff for losses sustained.”

Kuykendall, 371 F.3d at 752; Premium Nutritional Prods., Inc. v. Ducote, No. 07-CV-

2098-KHV, 2008 WL 2020390, at *4 n.1 (D. Kan. May 9, 2008); see also Reliance Ins.

Co., 159 F.3d at 1318. Within 30 days of the date of this Order, Plaintiffs shall submit to

the Court proof of its damages for injuries resulting from these Defendants’ noncompliance

with the Court’s order. Plaintiffs’ request should include only those damages claimed to

be the result of the relevant Defendants’ acts of noncompliance with the Initial and

Extended TROs, as found in this Order, and those attorney’s fees and costs specifically

related to seeking enforcement of the TROs through civil contempt proceedings. The Court

will then make a determination as to the appropriate entry of compensatory sanctions. See

Kuykendall, 371 F.3d at 754 (“[D]istrict court judges should require . . . proof of the amount

of compensatory damages by a preponderance of the evidence.”).

       With this and the other pending matters being resolved by the Court’s orders on this

date, the underlying contract dispute between the parties may proceed in accordance with

the applicable procedural rules. This case will be set for a status and scheduling conference

on the Court’s May 2019 docket.




                                             10
Case 5:19-cv-00089-G Document 52 Filed 03/08/19 Page 11 of 11



    IT IS SO ORDERED this 8th day of March, 2019.




                              11
